DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Nieberding (39,316) on April 26, 2022.
The application has been amended as follows:
1.  An air vent for a motor vehicle, comprising 
a housing which defines an air guiding channel, 
a plurality of lamellae, each lamella having opposite first and second ends with bearing pins that pivotably attach the lamella to the housing for pivot about a pivot axis, wherein each lamella is mounted at its first end with the bearing pin of its first end positioned in both a radial bearing opening, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and 
an axial bearing fork, for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein each lamella is mounted at its second end with the bearing pin of its second end positioned in a radial bearing opening but not positioned in any axial bearing fork, wherein the axial bearing forks are formed in an axial bearing strip; wherein 
each lamella is provided with a positioning surface that is oriented to interact with a mounting device so as to ensure correct placement of the lamella in the housing, and wherein 
the positioning surface of a first one of the lamellae is oriented differently than the positioning surface of a second one of the lamellae.

19.  An air vent for a motor vehicle, comprising: 
a housing defining an air guiding channel, 
a plurality of lamellae, each lamella having opposite first and second ends with bearing pins that pivotably attach the lamella to the housing, wherein each lamella is mounted with the bearing pin of its first end positioned in both a radial bearing opening located along a pivot axis of the bearing pin, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and 
an axial bearing fork located along the pivot axis, for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein each lamella is mounted with the bearing pin of its second end positioned in a radial bearing opening but not positioned within any axial bearing fork, wherein 
the radial bearing openings of the second ends are integrally formed with the housing; wherein
each lamella is provided with a positioning surface that is oriented to interact with a mounting device so as to ensure correct placement of the lamella in the housing, and wherein 
the positioning surface of a first one of the lamellae is oriented differently than the positioning surface of a second one of the lamellae.

21.  An air vent for a motor vehicle, comprising: 
a housing which defines an air guiding channel, and 
a plurality of lamellae, each lamella having opposed first and second ends, each first end having a bearing pin and each second end having a bearing pin, each lamella being pivotably attached by its bearing pins to the housing for pivot about a pivot axis, wherein 
each lamella is mounted with the bearing pin of its first end positioned in both a radial bearing opening that surrounds the bearing pin of its first end, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and in an axial bearing fork, for limiting movement of the bearing pin of its first end axially along the pivot axis, wherein 
the axial bearing fork includes an insertion chamfer, wherein each lamella is mounted with the bearing pin of its second end positioned only in a radial bearing opening that surrounds the bearing pin of its second end, wherein each axial bearing fork encompasses the bearing pin assigned thereto with radial clearance, wherein, for each lamella, the bearing pin of its first end is provided with at least one axial bearing surface which is arranged axially alongside of the axial bearing fork assigned thereto; wherein 
each lamella is provided with a positioning surface that is oriented to interact with a mounting device so as to ensure correct placement of the lamella in the housing, and wherein 
the positioning surface of a first one of the lamellae is oriented differently than the positioning surface of a second one of the lamellae.


Allowable Subject Matter
Claims 1 – 4, 6 – 15, and 17 – 21 are allowed; claims 5 and 16 have been previously cancelled by Applicant.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein each lamella is provided with a positioning surface that is oriented to interact with a mounting device so as to ensure correct placement of the lamella in the housing, wherein the positioning surface of a first one of the lamellae is oriented differently than the positioning surface of a second one of the lamellae.
The closes prior art, Wada (US 10,792,976), in view of Terai et al (JP 2016/203695), in view of de Barros et al (US 6,447,388) discloses an air vent for a motor vehicle, comprising: 
a housing which defines an air guiding channel, and 
a plurality of lamellae, each lamella having opposed first and second ends, each first end having a bearing pin and each second end having a bearing pin, each lamella being pivotably attached by its bearing pins to the housing for pivot about a pivot axis, wherein each lamella is mounted with the bearing pin of its first end positioned in both a radial bearing opening that surrounds the bearing pin of its first end, for limiting movement of the bearing pin of its first end radially relative to the pivot axis, and 
an axial bearing fork, for limiting movement of bearing pin of its first end axially along the pivot axis, wherein the axial bearing fork includes an insertion chamfer, wherein 
each lamella is mounted with the bearing pin of its second end positioned only in a radial bearing opening that surrounds the bearing pin of its second end, wherein 
each axial bearing fork encompasses the bearing pin assigned thereto with radial clearance, wherein 
each bearing pin that is positioned in one of the axial bearing forks is provided with at least one axial bearing surface which is arranged axially alongside of the axial bearing fork.
However, the proposed combination fails to disclose the above limitations of a plurality of lamella, wherein each lamella is provided with a positioning surface that is oriented to interact with a mounting device so as to ensure correct placement of the lamella in the housing, wherein the positioning surface of a first one of the lamellae is oriented differently than the positioning surface of a second one of the lamellae.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762